--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.10
 
FIRST AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT PLAN FOR
DESIGNATED OFFICERS
 
MidAmerican Energy Company
 


 
Amended and Restated as of January 1, 2005



 
 

--------------------------------------------------------------------------------

 



MIDAMERICAN ENERGY COMPANY
FIRST AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT PLAN FOR DESIGNATED OFFICERS


CONTENTS
 

   
Page
     
I.
ESTABLISHMENT
1
     
II.
PURPOSE
1
     
III.
CONSTRUCTION
1
       
Section 3.1.  Definitions
1
 
Section 3.2.  Gender and Number
5
 
Section 3.3.  Severability
5
     
IV.
ADMINISTRATION
6
       
Section 4.1.  The Committee
6
 
Section 4.2.  Authority of the Committee
6
 
Section 4.3.  Decisions Binding
6
 
Section 4.4.  Terms of Participation
6
     
V.
ELIGIBILITY AND PARTICIPATION
7
       
Section 5.1.  Participation
7
 
Section 5.2.  No Employment Guarantee
7
     
VI.
BENEFITS
7
       
Section 6.1.  Benefits Upon Normal Retirement
7
 
Section 6.2.  Benefits Upon Early Retirement
7
 
Section 6.3.  Benefits Upon Disability
7
 
Section 6.4.  Benefits Upon Death
7
 
Section 6.5.  Forfeiture Upon Termination for Cause
8
 
Section 6.6.  General Payout Restrictions
9
 
Section 6.7.  General Release
9
  Section 6.8   Distribution to Specified Employees  9   Section 6.9  
General Release  9    
 
VII.
INDIVIDUAL ACCOUNTS AND THE RABBI TRUST
9
       
Section 7.1.  Establishment of a Rabbi Trust
9
 
Section 7.2.  Payment of Benefits from the Trust
9
     




 
 

--------------------------------------------------------------------------------

 





VIII.
BENEFICIARY DESIGNATION
10
       
Section 8.1.   Designation of Beneficiary
10
 
Section 8.2.   Payment to a Participant’s Estate
10
     
IX.
MISCELLANEOUS
10
       
Section 9.1.   Unfunded Plan
10
 
Section 9.2.   Withholding
10
 
Section 9.3.   Costs of the Plan
10
 
Section 9.4.   Nontransferability
10
 
Section 9.5.   Successors
11
 
Section 9.6.   Address of Participant or Beneficiary
11
 
Section 9.7.   Applicable Law
11
  Section 9.8    Amendment  11   Section 9.9    Termination  11      
X.
CLAIMS PROCEDURE
12
       
Section 10.1.   Claim
12
 
Section 10.2.   Denial of Claim
12
 
Section 10.3.   Review of Claim Denial
12
 
Section 10.4.   Final Decision
13


 
 

--------------------------------------------------------------------------------

 

MIDAMERICAN ENERGY COMPANY
FIRST AMENDED AND RESTATED
SUPPLEMENTAL RETIREMENT PLAN FOR DESIGNATED OFFICERS
 
 I.
ESTABLISHMENT

 
MidAmerican Energy Company, an Iowa corporation (the “Company”), and a wholly
owned subsidiary of MidAmerican Energy Holdings Company (“Holdings”), hereby
adopts the Company’s First Amended and Restated Supplemental Retirement Plan for
Designated Officers (the “Plan”), amended and restated effective as of January
1, 2005.  The Plan is an amendment and restatement of the Supplemental
Retirement Plan for Designated Officers, which was adopted on January 1, 1996,
as previously amended and restated as of May 10, 1999.
 
This Plan, as amended and restated, shall apply only to Plan Participants who
have accrued a vested benefit under the Plan after December 31, 2004.  As to
those Participants, their entire vested benefit under the Plan shall be governed
by the terms of the Plan as amended and restated herein.  All other Participants
(those who have not accrued a vested benefit after December 31, 2004) shall have
their benefits and rights under the Plan governed by the terms of the Plan as in
effect on December 31, 2004.
 
The Plan, as amended and restated, is intended to comply with the provisions of
Section 409A of the Internal Revenue Code, as amended, and Applicable
Guidance.  As used in this Plan, the term “Applicable Guidance” means Treasury
Regulations issued pursuant to Section 409A of the Internal Revenue Code, or
other written Treasury or IRS guidance regarding Section 409A, including IRS
Notice 2005-1.  In the event of Applicable Guidance that is contrary to any Plan
provision, the Company, as of the effective date of the Applicable Guidance,
will operate the Plan in conformance therewith and will disregard any
inconsistent Plan provision. Any such Applicable Guidance is deemed to be
incorporated by reference into the Plan and to supersede any contrary provision
during any period in which the Company is permitted to comply operationally with
the Applicable Guidance and before a formal Plan amendment is required.
 
 II.
PURPOSE

 
The purpose of the Plan is to enable the Company, Holdings and their
Subsidiaries to attract, retain, and motivate persons of outstanding competence,
and to provide appropriate supplemental retirement and survivor benefits to
Designated Officers of the Company, Holdings and their Subsidiaries.
 
 III.
CONSTRUCTION

 
Section 3.1.  Definitions.  Whenever used herein, the following terms shall have
the respective meanings set forth below:
 
 

--------------------------------------------------------------------------------


 
 
(a)
“Board” means the Board of Directors of the Company.
        (b)
“Cause” means, unless otherwise defined in a Participant’s employment agreement,
a Participant’s discharge from the employment of the Company, Holdings or any
Subsidiary because such Participant willfully engages in conduct, or lack
thereof, that is demonstrably and materially injurious to the Company, Holdings
or any Subsidiary or their business reputation or financial
structure.  Determination of “Cause” shall be made by the Committee in the
exercise of good faith and reasonable judgment.

 

 
(c)
“Code” means the Internal Revenue Code of 1986, as amended.

 
 
(d)
“Committee” means an Administrative Committee comprised of Company employees
selected by the President of the Company and approved by the Board to administer
the Plan pursuant to Article IV herein.

 
 
(e)
“Company” means MidAmerican Energy Company. With respect to the obligation to
make payments to any Participant under the Plan, Company shall mean the company
who employs the Participant.  For purposes of determining whether there has been
a Separation from Service with the Company, Company means all entities with whom
the Company would be considered a single employer under Code Sections 414 (b)
and (c).

 
 
(f)
“Designated Officer” means an officer of the Company, Holdings or any Subsidiary
who has been approved by the Board or the Committee, as applicable, to
participate in the Plan.

 
 
(g)
“Disability” means a condition of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months and the Executive (i) is
unable to engage in any substantial gainful activity or (ii) has been receiving
income replacement benefits for a period of not less than 3 months under a group
long term disability insurance policy covering employees of the Company.  Such
Disability shall be determined by the Committee in the exercise of good faith
and reasonable judgment in reliance on competent medical advice from one or more
qualified individuals selected by the Committee.

 
 
(h)
“Disability Benefit” means, for such Participant, the Normal Retirement
Supplemental Benefit or Early Retirement Supplemental Benefit, computed as
though the Participant incurred a Separation from Service on the date he or she
reaches age 55 or, if the Participant has already reached age 55, on the date of
Disability.

 
 
(i)
“Early Retirement Total Benefit” means a Normal Retirement Total Benefit
reducing the 65% in the formula in Section 3.l(q) at the rate of one percentage
point for each full and one percentage point for each fraction of a year that,
on the Participants Early Retirement Date, such Participant’s age is less than
sixty-five (65) years (i.e., 60% at age 60, 55% at age 55).

 
 
2

--------------------------------------------------------------------------------


 
 
(j)
“Early Retirement” means, for each Participant, the commencement of benefits
after Separation from Service of such Participant other than because of death or
Cause, but prior to such Participant reaching Normal Retirement Age.

 
 
(k)
“Early Retirement Date” means the first day of the month following the later of
(a) Participant’s attainment of age fifty-five (55) or (b) Participant’s date of
Separation from Service prior to reaching Normal Retirement Age.

 
 
(l)
“Early Retirement Supplemental Benefit” (see subsection (p) below).

 
 
(m)
“Effective Date” means January 1, 1996. The Effective Date for the Plan as
amended and restated herein means January 1, 2005.

 
 
(n)
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor thereto.

 
 
(o)
“Normal Retirement Total Benefit” means the annual benefit provided under the
Plan on a Participant’s Normal Retirement Date, in the amount of sixty-five
percent (65%) of such Participant’s Total Cash Compensation in effect
immediately prior to such Participant’s Separation from Service, times a
fraction, the numerator being the number of years (including fractions of a
year) of participation in this Plan (or participation in a similar supplemental
retirement plan of a Predecessor Company) as of the date of Separation from
Service, and the denominator being the number of years of participation if the
Participant had remained employed to age 55 (the factor shall not exceed 1.0).
The Board or the Committee, as applicable, shall have the authority to grant the
crediting of service with a former employer of a Participant in the calculation
of such Participant’s number of years of participation in the Plan or to provide
other credit for service on a case by case basis.

 
 
(p)
“Normal Retirement Supplemental Benefit” and “Early Retirement Supplemental
Benefit”, respectively, mean the Normal Retirement Total Benefit or Early
Retirement Total Benefit, as applicable, reduced by the sum of:

 
 
(i)
the annual benefits provided to such Participant under a Tax Qualified Pension
Plan (determined as if the Participant elected a joint and 2/3  survivor benefit
under such plan and beginning on the same date that payments begin under this
Plan);

 
 
(ii)
benefits under Iowa-Illinois Gas and Electric Company Supplemental Retirement
Plan, the Iowa Resources Inc. and Subsidiaries Supplemental Retirement Income
Plan and the Midwest Resources Supplemental Retirement Plan, after converting
such benefits to an actuarially equivalent amount, as determined by the
Committee in the exercise of good faith and reasonable judgment; and

 
 
3

--------------------------------------------------------------------------------


 
 
(iii)
tax qualified defined benefit pension type retirement plan benefits payable to
such Participant by other employers of such Participant if service with such
other employers is credited as service under the Tax Qualified Pension Plan,
after converting such benefits to an actuarially equivalent amount, as
determined by the Committee in the exercise of good faith and reasonable
judgment;

 
provided, however, that unless otherwise provided in a Participant’s employment
agreement, a Participant’s Normal Retirement Supplemental Benefit and Early
Retirement Supplemental Benefit may not exceed $1 million per year.  An Early
Retirement Supplemental Benefit will not be available to any Participant whose
Separation from Service occurs prior to being credited with five (5) Years of
Service unless otherwise provided in a Participant’s employment agreement.
 
 
(q)
“Normal Retirement Age” means, for each Participant, the attainment of age
sixty-five (65) years.

 
 
(r)
“Normal Retirement Date” means the first day of the month following the month in
which a Participant reaches Normal Retirement Age.

 
 
(s)
“Participant” means a Designated Officer of the Company, Holdings or any
Subsidiary who has been approved by the Board or the Committee, as applicable,
to participate in the Plan, and any retired individual who has a vested accrued
benefit under the Plan as specified in Article V.

 
 
(t)
“Plan Year” means the calendar year beginning January 1 and ending December 31.

 
 
(u)
“Predecessor Company” means CalEnergy Company, Inc., Midwest Resources Inc.,
Iowa-Illinois Gas and Electric Company, Midwest Energy Company, Iowa Resources
Inc., any subsidiaries of any of these companies and any member of the same
controlled group of corporations of any of these companies.

 
 
(v)
“Rabbi Trust” means a grantor trust, within the meaning of Sections 671-678 of
the Code, established by the Company for the benefit of the Participants, both
active and retired, and the Participants’ designated beneficiaries, as specified
in Article VIII.

 
 
(w)
“Separation from Service” means the termination of a Participant’s employment
with the Company for any reason, or as otherwise defined in Applicable Guidance.

 


4

--------------------------------------------------------------------------------


 
 
(x)
“Spouse” means a husband or wife as licensed in marriage by the state.

 
 
(y)
“Subsidiary” means a company as to which Holdings or the Company directly or
indirectly holds securities representing at least 50% of the total voting power
of all voting securities.

 
 
(z)
“Survivor’s Benefit” means the benefit payable to a Participant’s surviving
Spouse, designated beneficiary or estate under the Plan as specified in Section
6.6 in the event of such Participant’s death.

 
 
(aa)
“Tax Qualified Pension Plan” shall mean the tax qualified defined benefit plan,
cash balance plan and money purchase pension plan, if any, maintained by the
Company, Holdings or any Subsidiary, but shall not include any profit sharing
plans, employee stock ownership plans or qualified salary reduction or cash or
deferred plan.
        (bb)  “Total Cash Compensation” means (i) the highest amount payable to
a Participant by the Company, Holdings or any Subsidiary (or a Predecessor
Company) as monthly base salary during the five years immediately prior to
termination of services (including the year in which termination occurs)
multiplied by twelve, plus (ii) the average of the Participant’s Awards during
the most recent three year period under the Company’s Key Employee Annual
Incentive Plan or its successor plan(s), or bonus awards under a similar annual
incentive bonus program for executives of Holdings, a Subsidiary or a
Predecessor Company, plus (iii) the prior three-year average annual amount of
any other special, additional or non-recurring bonus awards or other
compensation, but only if such awards or compensation are (A) required to be
included in Total Cash Compensation under a Participant’s employment agreement
or (B) approved by the Committee for inclusion in Total Cash Compensation as set
forth in written notice to a Participant.  Monthly base salary shall include
amounts deferred under any § 401(k) plans, § 125 cafeteria plans, nonqualified
deferred compensation plans or similar arrangements.  If less than three years
of bonus awards have been made for the Participation during the most recent
three year period prior to termination of employment, the average of the number
of bonus awards actually made during such three year period shall be used.

 
 
(cc)
“Year of Service” or “Years of Service” means each full twelve months of service
with the Company, Holdings, a Subsidiary or a Predecessor Company.

 
Section 3.2.  Gender and Number.  Except when otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular; and the singular shall include the plural.
 
Section 3.3.  Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan; and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
 
5

--------------------------------------------------------------------------------


 
IV.
ADMINISTRATION

 
Section 4.1.  The Committee.  The Plan shall be administered by the Committee
which shall be selected by the Board, and unless the Board otherwise directs in
writing, the Committee shall possess, in addition to any powers specifically
vested in the Committee, any or all of the powers vested in the Board
hereunder.  The Committee may delegate the responsibility of performing
ministerial acts to such administrative agents as it deems advisable or
desirable to carry out the purpose of the Plan.
 
Section 4.2.  Authority of the Committee.  The Committee shall have the power to
construe and interpret the Plan and any agreement or instrument entered into
hereunder, to prescribe, amend, or waive rules and regulations for the Plan’s
administration; and to make any other determination which may be necessary or
advisable for the Plan’s administration.  The Committee may correct any defect
or supply any omission or reconcile any inconsistency in the Plan in the manner
and to the extent reasonable to effect its purpose.  The Committee shall have
full discretion to administer the Plan as it sees fit.  All decisions of the
Committee shall be final and binding absent manifest error.
 
The Company may elect to insure the lives of Participants; in such case,
Participants must agree to undergo physical examinations and otherwise cooperate
in obtaining such insurance as a condition precedent to participation in the
Plan.  Any such life insurance policies shall be owned by and be considered a
general asset of the Company.  Subject to Section 7.2, no Participant or
beneficiary shall have any rights to or interest in or shall be entitled to any
benefits under such policies.
 
Section 4.3.  Decisions Binding.  All determinations and decisions made by the
Committee pursuant to the provisions of the Plan, and all related orders or
resolutions of the Board shall be final, conclusive, and binding on all persons,
including the Company, its shareholders, employees, the Participants and their
estates and designated beneficiaries.
 
The Board or the Committee, as applicable, shall have the full power to amend or
terminate the Plan at any time; provided that no such amendment or termination
shall adversely affect the vested or accrued rights of any Participant under the
Plan without such Participant’s written consent.
 
Section 4.4.  Terms of Participation.  The Board or Committee, as applicable,
may establish terms of participation in the Plan for any Participant which may
differ from the specific terms of the Plan and which may be more favorable than
the terms applicable to Participants generally.  Without limitation, the Board
or the Committee, as applicable, may establish a minimum annual benefit or death
benefit for any Participant, on a case-by-case basis, which annual benefit or
death benefit may be greater than the annual benefit or death benefit to which
such Participant would otherwise be entitled under the benefit formulas set
forth in the Plan. However, any such additional terms may not violate the
provisions of Section 409A of the Internal Revenue Code or Applicable Guidance.
 
 
6

--------------------------------------------------------------------------------


 
 
 V.       
ELIGIBILITY AND PARTICIPATION

 
Section 5.1.  Participation.  Upon approval by the Board or the Committee, as
applicable, Designated Officers shall  become Participants under the Plan as of
the date specified by the Board or the Committee.  Retired individuals who have
a vested accrued benefit under the Plan will also be considered to be
Participants.
 
Section 5.2.  No Employment Guarantee.  Neither this Plan nor any action taken
hereunder shall be construed as giving a Participant the right to be retained as
an employee of the Company, Holdings or any Subsidiary for any period.
 
 VI.
BENEFITS

 
Section 6.1.  Benefits Upon Normal Retirement.  Upon a Participant’s Separation
from Service on or after reaching Normal Retirement Age, the Company shall pay
to such Participant, as compensation for services rendered prior to such date,
his or her Normal Retirement Supplemental Benefit in equal monthly installments
commencing on the Normal Retirement Date, or, if later, the first day of the
month then following Separation from Service, and continuing on the first day of
each month thereafter during the lifetime of such Participant.
 
Section 6.2.  Benefits Upon Early Retirement.  Upon a Participant’s Separation
from Service before reaching Normal Retirement Age, the Company shall pay to the
Participant, as compensation for services rendered prior to such date, his or
her Early Retirement Supplemental Benefit in equal monthly installments
commencing on the Participant’s Early Retirement Date, and, in all cases,
continuing on the first day of each month thereafter during the lifetime of such
Participant.
 
Section 6.3.  Benefits Upon Disability.  Upon a Participant’s Disability prior
to reaching Normal Retirement Age, the Company shall begin payment to the
Participant on the later of (a) the first day of the month following Disability
or (b) the first day of the month following the Participant’s attainment of age
55, as compensation for services rendered prior to such date, his or her
Disability Benefit in equal monthly installments and continuing on the first day
of each month thereafter during the lifetime of such Participant.
 
Section 6.4.  Benefits Upon Death.  Upon a Participant’s death, the Company
shall pay to such Participant’s designated beneficiary or estate, as
appropriate, the following Survivor’s Benefit:
 
 
(a)
Death Prior to Commencement of Benefits.  If a Participant dies prior to
commencement of the payment of any benefit hereunder, the Company shall pay to
such Participant’s designated beneficiary or estate a Survivor’s Benefit equal
to the Normal Retirement Supplemental Benefit (without application of the
percentage reduction based upon years of participation prior to age 55) in one
hundred eighty (180) equal monthly installments commencing on the first date of
the month following such date of death and receipt of a death certificate by the
Company, and continuing on the first day of each month thereafter until the one
hundred eighty (180) payments have been made.

 
 
7

--------------------------------------------------------------------------------


 
 
(b)
Death After Commencement of Benefits.  If a Participant dies after commencement
of the payment of any benefit hereunder, the Company shall pay to the
Participant’s surviving Spouse a Survivor’s Benefit commencing on the first day
of the month following such date of death and receipt of a death certificate by
the Company and continuing on the first day of each month thereafter for the
remaining lifetime of the surviving Spouse.  The Survivor’s Benefit means a
benefit equal to two-thirds of the Normal Retirement Supplemental Benefit, Early
Retirement Supplemental Benefit or Disability Benefit, as applicable, that the
Participant was receiving immediately prior to death, except that the actuarial
value of the total Survivor’s Benefit (and present valued back to the time
benefits commenced) shall be limited to fifty percent (50%) of the total benefit
based upon the actuarial value of such total benefit at the time benefits
commenced.  Both calculations shall use the same actuarial assumptions in effect
under the MidAmerican Energy Company Retirement Plan (or subsequent replacement
plan) at the time benefits commenced.

 
 
(c)
Payment by the Company of the benefit in Section 6.4(a) or (b) shall relieve the
Company of the obligation to pay a Normal Retirement Supplemental Benefit, an
Early Retirement Supplemental Benefit, a Disability Benefit, or any other
benefit which the Participant might have otherwise received under the Plan.

 
 
(d)
In the event a Participant dies without a surviving Spouse, after commencement
of the payment of any benefits hereunder, the Company shall pay to such
Participant’s designated beneficiary or estate a Survivor’s Benefit equal to the
Normal Retirement Supplemental Benefit, Early Retirement Supplemental Benefit or
Disability Benefit, as applicable, that the Participant was receiving
immediately prior to death such that a total of one hundred eighty (180) equal
monthly installments is paid to the Participant and such Participant’s
designated beneficiary or estate.  The Survivor’s Benefit portion shall commence
on the first day of the month following such date of death and receipt of a
death certificate by the Company, and continue on the first day of each month
thereafter until a total of one hundred eighty (180) payments have been made.

 
Section 6.5.  Forfeiture Upon Termination for Cause.  Unless otherwise provided
in a Participant’s employment agreement or otherwise provided by the Committee
in writing to a Participant, upon a Participant’s Separation from Service for
Cause, such Participant shall immediately forfeit all rights and benefits
provided under the Plan, and the Company shall have no further obligation to
such Participant under the Plan.
 
 
8

--------------------------------------------------------------------------------


 
Section 6.6.  General Payout Restrictions.  No benefits shall be paid under this
Plan prior to the actual Separation from Service of a Participant.
 
Section 6.7.   No Acceleration.  Neither the Company nor the Participant may
accelerate the time or schedule of any Plan payment except as Applicable
Guidance may permit. For this purpose, the following are not an acceleration:
(i) a payment required under a domestic relations order under Code
§414(p)(1)(B); (ii) a payment required under a certificate of divestiture under
Code §1043(b)(2); or (iii) a payment to pay the FICA tax (and income tax
withholding related to the FICA) on the deferred compensation.


Section 6.8.   Distribution to Specified Employees. Notwithstanding anything to
the contrary in the Plan or in a Participant payment election, the Plan may not
distribute to a Specified Employee, based on Separation from Service, earlier
than 6 months following Separation from Service (or if earlier, upon the
Specified Employee’s death).  A “Specified Employee” means a Participant who is
described in Section 416(i) of the Internal Revenue Code, disregarding paragraph
(5) thereof.  However, a Participant is not a Specified Employee unless any
stock of the Company (or of a member of the same group of controlled entities as
Company) is publicly traded on an established securities market or otherwise.


Section 6.9.  General Release.  Unless otherwise provided in a Participant’s
employment agreement, the Committee in its discretion may require a Participant
to execute a general release of claims, in such form as the Company may
prescribe, as a condition to the payment of benefits hereunder.
 
 VII.
INDIVIDUAL ACCOUNTS AND THE RABBI TRUST

 
Section 7.1.  Establishment of a Rabbi Trust.  After the Effective Date, the
Company shall be authorized, but shall not be required, to establish a revocable
Rabbi Trust for the benefit of the Participants, both active and retired.  Any
such Rabbi Trust shall have an independent trustee, selected by the Company,
and, it shall contain restrictions on the Company’s ability to amend or
terminate any of the terms thereof after the Rabbi Trust shall become
irrevocable as provided in Section 7.2.
 
All assets held in the Rabbi Trust (while revocable or irrevocable) shall at all
times be specifically subject to the claims of the Company’s general creditors
in the event of bankruptcy or insolvency; such terms shall be specifically
defined within the provisions of the Rabbi Trust, along with a required
procedure for notifying the Trustee of any such bankruptcy or insolvency.
 
Section 7.2.  Payment of Benefits from the Trust.  The Company shall be
primarily obligated to pay all benefits of Participants under the Plan, whether
the Rabbi Trust is revocable or irrevocable at the time.  In the event the
Company fails to fulfill any such obligation hereunder in a timely manner, the
Trustee shall be empowered, under the terms of the Rabbi Trust, to either cash
in any related life insurance policies or to borrow against the policies, to the
extent necessary to pay past due benefits directly from the Trust.
 
 
9

--------------------------------------------------------------------------------


 
 VIII.
BENEFICIARY DESIGNATION

 
Section 8.1.  Designation of Beneficiary.  Each Participant shall be entitled to
designate one or more beneficiaries by filing a signed, written notice of such
designation with the Committee, in a form as the Committee may prescribe.  A
Participant may revoke or modify a beneficiary designation at any time by filing
a new beneficiary designation form with the Committee.
 
Section 8.2. Payment to a Participant’s Estate.  A Participant’s beneficiary
designation shall be deemed automatically revoked in the event all designated
beneficiaries predecease such Participant or, if the sole beneficiary is such
Participant’s Spouse, in the event of dissolution of marriage.  In such event,
or in the event a Participant does not designate a beneficiary, the benefits
under Sections 6.5(a) and 6.5(d) shall be paid to such Participant’s estate.
 
 IX.
MISCELLANEOUS

 
Section 9.1.  Unfunded Plan.  This Plan is intended to be an unfunded plan
maintained primarily to provide benefits to a “select group of management or
highly compensated employees” within the meaning of Sections 201, 301, and 401
of ERISA and, therefore, is further intended to be exempt from the provisions of
Parts 2, 3, and 4 of Title I of ERISA.  Accordingly, the Committee may terminate
the Plan for any or all Participants in order to achieve and maintain this
intended result, provided that previously accrued benefits hereunder shall not
be reduced or otherwise adversely affected without the written consent of the
affected Participants.
 
Section 9.2.  Withholding.  The Company shall have the right to require
Participants to remit to the Company an amount sufficient to satisfy Federal,
state, and local tax withholding requirements, or to deduct from any or all
payments made pursuant to the Plan amounts sufficient to satisfy such tax
withholding requirements.  In the event any FICA, FUTA, Social Security,
Medicare or any similar taxes become due on benefits (or the value of such
benefits) accrued under this Plan at any time prior to the actual payment of
benefits under this Plan, the Company shall be authorized to withhold from the
regular salary of such Participant the amount of any such tax payable by the
Participant.  Withholding shall take place during the same calendar year in
which the taxes on such benefits become due, or at such time as may be required
by Internal Revenue Service regulations.
 
Section 9.3.  Costs of the Plan.  All costs of implementing and administering
the Plan shall be borne by the Company.
 
Section 9.4.  Nontransferability.  Neither the Participants nor any designated
beneficiary shall have the right to sell, assign, transfer, or otherwise convey
the right to receive any payment hereunder; nor shall any such payment be
subject to attachment, garnishment, levy, pledge, bankruptcy, or any other
manner or kind of execution in connection with any claim against the
Participants or any designated beneficiary thereof.
 
 
10

--------------------------------------------------------------------------------


 
Section 9.5.  Successors.  All obligations of the Company under the Plan shall
be binding upon and inure to the benefit of any successor to the Company,
whether the existence of such successor is the direct or indirect result of a
merger, consolidation, or reorganization involving the Company or the purchase
or other acquisition of all or substantially all of the business and/or assets
of the Company.
 
Section 9.6.  Address of Participant or Beneficiary.  Each Participant shall
keep the Company apprised of his or her current address and that of any
designated beneficiary during his or her participation in the Plan.  Upon the
death of a Participant, any beneficiaries entitled to receive benefit payment
under the Plan shall keep the Company apprised of their current address until
the entire amount to be distributed has been paid.
 
Section 9.7.  Applicable Law.  To the extent not preempted by Federal law, the
Plan shall be governed by and construed in accordance with the laws of the state
of Iowa.
 
Section 9.8.  Amendment.  The Company reserves the right to amend the Plan at
any time to comply with Code §409A and Applicable Guidance or for any other
purpose, provided that such amendment will not result in taxation to any
Participant under Code §409A.  Except as the Plan and Applicable Guidance
otherwise may require, the Company may make any such amendments effective
immediately.
 
Section 9.9.  Termination.   The Company, by action of the Board, may terminate,
but is not required to terminate, the Plan and distribute Plan Accounts under
the following circumstances:
 
(a)  Dissolution/Bankruptcy.  The Company may terminate the Plan within 12
months following a dissolution of the Company or with approval of a Bankruptcy
court under 11 U.S.C. §503(b)(1)(A), provided that the deferred compensation is
paid to the Participants and is included in the Participants’ gross income in
the latest calendar year: (i) in which the plan termination occurs; (ii) in
which the amounts no longer are subject to a Substantial Risk of Forfeiture (as
defined in Applicable Guidance); or (iii) in which the payment is
administratively practicable.


(b)  Change in Control.  The Company may terminate the Plan within the 30 days
preceding or the 12 months following a Change in Control (as defined in
Applicable Guidance) provided the Company distributes all Plan Accounts (and
must distribute the accounts under any substantially similar Company plan which
plan the Company also must terminate) within 12 months following the Plan
termination.


(c)  Other.  The Company may terminate the Plan for any other reason in the
Company’s discretion provided that:  (i) the Company also terminates all
aggregated plans in which any Participant also is a participant; (ii) the Plan
makes no payments in the 12 months following the Plan termination date other
than payments the Plan would have made irrespective of Plan termination; (iii)
the Plan makes all payments within 24 months following the Plan termination
date; and (iv) the Company within 3 years following the Plan termination date
does not adopt a new plan covering any Participant that would be an Aggregated
Plan.
 
 
11

--------------------------------------------------------------------------------


 
(d)  Applicable Guidance.  The Company may terminate the Plan under such other
circumstances as Applicable Guidance may permit.
 
X.     
CLAIMS PROCEDURE

 
Section 10.1.  Claim. Any person or entity claiming a benefit, requesting an
interpretation or ruling under the Plan (hereinafter referred to as “Claimant”)
shall present the request in writing to the Chairman & CEO and the President of
MidAmerican Energy Holdings Company (“Chairman & CEO and President”), who shall
respond in writing as soon as practical. The decision shall be in writing and
shall state the reasons and the relevant Plan provisions. All decisions on
review shall be final and bind all parties concerned.
 
Section 10.2.  Denial of Claim. If the claim or request is denied, the written
notice of denial shall state:
 
a)  
The reasons for denial, with specific reference to the Plan provisions on which
the denial is based;

 
b)  
A description of any additional material or information required and an
explanation of why it is necessary; and

 
c)  
An explanation of the Plan’s claim review procedure.

 
Section 10.3.  Review of Claim Denial.  Any Claimant whose claim or request is
denied or who has not received a response within sixty (60) days may request a
review by notice given in writing to the Chairman & CEO and the President. Such
request must be made within sixty (60) days after receipt by the Claimant of the
written notice of denial, or in the event Claimant has not received a response
sixty (60) days after receipt by the Chairman & CEO and the President of
Claimant’s claim or request.  The claim or request shall be reviewed by the
Chairman & CEO and the President, who may, but shall not be required to, grant
the Claimant a hearing.  On review, the Claimant may have representation,
examine pertinent documents, and submit issues and comments in writing.
 
If the claim is made by the President of MidAmerican Energy Holdings Company,
the claim or appeal of the claim shall be reviewed by the Chairman & CEO of
MidAmerican Energy Holdings Company.  If the claim is made by the Chairman & CEO
of MidAmerican Energy Holdings Company, the claim or review of the claim shall
be reviewed by the Compensation Committee of MidAmerican Energy Holdings
Company.
 
 
12

--------------------------------------------------------------------------------


 
Section 10.4.  Final Decision. The decision on review shall normally be made
within sixty (60) days after receipt of Claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified and the time limit shall be one hundred twenty (120)
days.
 
 


 
 
Executed this 25th day of February, 2008
 
 

 

  MIDAMERICAN ENERGY COMPANY            
 
By:  /s/  Paul J. Leighton       Paul J. Leighton       Vice President    

 
13


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------